                                         Case 8:18-cv-01729-JLS-KES Document 17 Filed 02/03/19 Page 1 of 3 Page ID #:71



                                     1 KAZEROUNI LAW GROUP, APC                     HYDE & SWIGART
                                     2 Abbas Kazerounian, Esq. (249203)             Joshua B. Swigart, Esq. (225557)
                                       ak@kazlg.com                                 josh@westcoastlitigation.com
                                     3 Matthew M. Loker, Esq. (279939)              2221 Camino Del Rio South, Ste. 101
                                     4 ml@kazlg.com                                 San Diego, CA 92108
                                       245 Fischer Avenue, Suite D1                 Telephone: (619) 233-7770
                                     5 Costa Mesa, CA 92626                         Facsimile: (619) 297-1022
                                     6 Telephone: (800) 400-6808
                                       Facsimile: (800) 520-5523
                                     7
                                     8 MANNING LAW, APC
                                       Joseph R. Manning, Jr. (223381)
                                     9 info@manninglawoffice.com
                                    10 4667 MacArthur Blvd., Ste. 150
                                       Newport Beach, CA 92660
                                    11 Telephone: (949) 200-8755
                                    12 Facsimile: (866) 843-8308
                                    13 Attorneys for Plaintiff,
1303 EAST GRAND AVENUE, SUITE 101
 KAZEROUNI LAW GROUP, APC

    ARROYO GRANDE, CA 93420




                                    14
                                                            UNITED STATES DISTRICT COURT
                                    15                   CENTRAL DISTRICT OF CALIFORNIA
                                    16
                                       KATIE HILLER,                       Case No.: CV18-1729 JLS (KESx)
                                    17
                                                        Plaintiff,
                                    18                                     STIPULATION TO DISMISS
                                                             v.            ACTION WITHOUT PREJUDICE
                                    19
                                       COMENITY BANK,
                                    20                                     HON. JOSEPHINE L. STATON
                                                       Defendant.
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                         Case No.: CV18-1729 JLS (KESx)                                  Hiller v. Comenity Bank
                                                            STIPULATION TO DISMISS ACTION WITHOUT PREJUDICE
                                        Case 8:18-cv-01729-JLS-KES Document 17 Filed 02/03/19 Page 2 of 3 Page ID #:72




                                    1   TO THIS COURT AND TO ALL PARTIES AND THEIR RESPECTIVE
                                    2   ATTORNEYS OF RECORD:
                                    3         WHEREAS, Plaintiff KATIE HILLER (“Hiller”) filed this action against
                                    4   Defendants COMENITY BANK (“Comenity”) on September 24, 2018 [ECF No.
                                    5   1];
                                    6         WHEREAS, the Parties have met and conferred regarding Comenity’s
                                    7   anticipated Motion to Compel Arbitration;
                                    8         AND WHEREAS, the Parties hereby stipulate to dismiss this Action
                                    9   without prejudice to allow Hiller to submit her claims to individual arbitration;
                               10             THEREFORE, the Parties stipulate as follows:
                               11             This Action is dismissed without prejudice, pursuant to Rule 41(a)(1)
                               12       of the Federal Rules of Civil Procedure. Each party is to bear their own
1303 EAST GRAND AVENUE, SUITE 101
 KAZEROUNI LAW GROUP, APC




                               13       costs and attorney’s fees in connection with this action.
    ARROYO GRANDE, CA 93420




                               14
                               15       Dated: February 3, 2019                                       Respectfully submitted,
                               16                                                            KAZEROUNI LAW GROUP, APC
                               17
                                                                                           By: ___/s/ Matthew M. Loker___
                               18                                                                MATTHEW M. LOKER, ESQ.
                               19                                                                 ATTORNEY FOR PLAINTIFF
                               20                                                                 SIMMONDS & NARITA LLP
                               21
                                                                                                 By: ___/s/ Tomio Narita___
                               22                                                                       TOMIO NARITA, ESQ.
                               23                                                                 ATTORNEY FOR DEFENDANT
                               24
                               25
                               26
                               27
                               28       Case No.: CV18-1729 JLS (KESx)            1 of 2                Hiller v. Comenity Bank
                                                           STIPULATION TO DISMISS ACTION WITHOUT PREJUDICE
                                        Case 8:18-cv-01729-JLS-KES Document 17 Filed 02/03/19 Page 3 of 3 Page ID #:73




                                    1
                                    2                        SIGNATURE CERTIFICATION
                                    3         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
                                    4   Policies and Procedures Manual, I hereby certify that the content of this document
                                    5   is acceptable to Defendant’s respective legal counsels and that I have obtained their
                                    6   authorizations to affix their electronic signatures to this document.
                                    7
                                    8   Date: February 3, 2019                                KAZEROUNI LAW GROUP, APC
                                    9
                               10                                                            By: /s Matthew M. Loker
                               11                                                                  MATTHEW M. LOKER, ESQ.
                                                                                                   ATTORNEY FOR PLAINTIFF
                               12
1303 EAST GRAND AVENUE, SUITE 101
 KAZEROUNI LAW GROUP, APC




                               13                                 CERTIFICATE OF SERVICE
    ARROYO GRANDE, CA 93420




                               14             A copy of the foregoing Stipulation to Dismiss Action Without Prejudice
                               15       has been filed this 3rd day of February 2019, through the Court’s electronic filing
                               16       system. All parties may access the foregoing via the Court’s electronic filing
                               17       system.
                               18
                               19                                                               ___/s/ Matthew M. Loker___
                               20                                                                          Matthew M. Loker
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28       Case No.: CV18-1729 JLS (KESx)            2 of 2                Hiller v. Comenity Bank
                                                           STIPULATION TO DISMISS ACTION WITHOUT PREJUDICE
